Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 6/21/22 has been entered and fully considered.
Claims 1 and 17 have been amended.
Summary
Applicant’s arguments see pages 7-9, filed 6/21/22, with respect to claims 1-17 have been fully considered and are persuasive.  The 103 rejection of claims 1-17 have been withdrawn.
Claims 1-17 are pending and have been considered.
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed. 
	JOHNS ET AL. (US 9545649) is the closest prior art that teaches:
JOHNS teaches in the abstract processes for shutting down a hydroprocessing reactor and for removing catalyst from the reactor may comprise shutting off hydrocarbon feed to the reactor, stripping hydrocarbons from the catalyst, cooling the reactor to a first threshold reactor temperature, purging the reactor with N2 gas, introducing water into the reactor, and dumping the catalyst from the reactor, wherein the first threshold reactor temperature may be substantially greater than 200 F. In an embodiment, the water may be introduced into the reactor via a quench gas distribution system when the reactor is at a second threshold reactor temperature not greater than 200 F. to cool the reactor to a third threshold reactor temperature not greater than 120 F.
However, JOHNS differs from the claimed invention in that JOHNS does not disclose or suggest in a process for shutting down a rector, that circulating gaseous medium flowing to the reactor is passed through at least one temporary heat exchanger to cool the gas to not less than 40° F after the reactor temperature reaches a first threshold temperature of 375-425° F.  
In other words. as the reactor reaches about 400° F (204° C), the cooling process slows down dramatically. There is a need to speed up the cooling below 400° F (204° C) and thereby allow faster catalyst changes for hydroprocessing units, while also safeguarding personnel and equipment.  Applicant claimed invention addresses this need and provides a solution. In this process, once the catalyst temperatures during a hydroprocessing shutdown reach about 400° F (204° C), the use of at least one temporary heat exchanger installed in the recycle gas circulation system is implemented. This has been found to solve the slow cooling issue below 400° F (204° C), while also safeguarding personnel and equipment.  Consequently, JOHNS do not address this issue of more quickly cooling the reactor as achieved by the present process. The use of temporary additional heat exchangers, implemented only during the cooling process, are not disclosed in JOHNS. 
Therefore, any combination of JOHNS fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771